Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 1 of 17




                  Exhibit A




                                                       Exhibit A, Page 16
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 2 of 17

       James R. Hawkins, Esq. SBN 192925
       Isandra Fernandez, Esq. SBN 220482
       JAMES HAWKINS APLC
       9880 Research Drive, Suite 200
3      Irvine, CA 92618
       TEL: (949) 387-7200
 4     FAX: (949) 387-6676

 5     Attorneys for Plaintiff, NICHOLAS SHEPARD
       on behalf of himself and all others siinilarly situated
 6
 7
 8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                   FOR COUNTY OF STANISLAUS
 9
10
11     NICHOLAS SHEPARD on behalf of himself                Case No.
       and all others similarly situated                    ASSIGNED FOR ALL PURPOSES TO:
12 I
                                                            JUDGE:
13            Plaintiff,                                    DEPT:

14     vs.                                                   CLASS ACTION COMPLAIh1T
15
       FLOWERS BAKING CO OF MODESTO,                             1) Failure to pay Lawful Wages Owed;
16     LLC, a California limited liability coinpany;             2) Failure to Provide Lawful Meal
       ABM GENERAL SERVICES, INC. a Delaware                        Periods or Compensation in Lieu
17     corporation, and DOES 1 through 50, inclusive,               Thereof;
18                                                               3) Failure to Provide Lawful Rest
              Defendants.                                           Periods or Compensation in Lieu
19                                                                  Thereof;
                                                                 4) Failure to Timely Pay Wages;
20
                                                                 5) Knowing and Intentional Failure to
21                                                                  Comply With Itemized Employee
                                                                    Wage Statement Provisions;
22                                                               6) Failure to indemnify employee for
                                                                    expenditures; and
23
                                                                 7) Violations of the Unfair Competition
24                                                                  Law

25                                                               JURY TRIAL DEMANDED
26
27            Plaintiff NICHOLAS SHEPARD (hereinafter "Plaintiff') on behalf of himself and all

28     others similarly situated assert claims against Defendant FLOWERS BAKING CO OF



                                           CLASS ACTION COMPLAINT
                                                                                 Exhibit A, Page 17
,        Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 3 of 17

     1    MODESTO, LLC; ABM GENERAL SERVICES, INC., and DOES 1 through 50 (hereinafter

     2    collectively referred to as "Defendants") as follows:

     3                                                     I.

     4                                             INTRODUCTION

     5           1.     This is a Class Action, pursuant to Code of Civil Procedure section 382, brougl:

     6    against Defendants and any subsidiaries and affiliated companies on behalf of Plaintiff and al

     7    Non-Exempt Employees einployed by Defendants in California to work for Flowers Baking C,

     8    who occupied positions of "Splitter", and similar positions (hereinafter "Non-Exemf

     9    Employees" or "Class Members")

    10           2.      During the liability period, defined as the applicable statute of limitations for

    11    and every cause of action contained herein, Defendants enforced shift schedules, einploy

    12    policies and practices and/or workload requirements wherein Plaintiff and Non-Exe

    13    Employees were, amongst other statutory violations, not paid all lawful wages owed;

    14    provided compliant rest and meal periods; not provided accurate itemized wage statements;
    15    not paid tiinely wages at termination.
    16           3.      Plaintiff, on behalf of himself and Class Members, bring this action pursuant
    17    Labor Code sections 201-203, 225, 226, 226.7, 510, 512, 558, 1194, 1198, Title 8, Section 11C
    18    and any other applicable Industrial Welfare Commission ("IWC") Wage Orders, seeking unp~
    19    lawful wages, unpaid rest and meal period compensation, penalties and other equitable relief, a
    20    reasonable attorneys' fees and costs.
    21           4.      Plaintiff, on behalf of himself and all Class Members, pursuant to Business
    22    Professions Code sections 17200-17208, also seeks restitution froin Defendants based
    23    Defendants' violations of California Labor Code of Regulations, Title 8, section 11050 et seq.
    24
    25                                                    II.
    26                                    JURISDICTION AND VENUE
    27           5.      This Court has jurisdiction over this action pursuant to the California
    28    Constittition Article VI § 10, which grants the California Superior Court original jurisdiction in
                                                          -2-

                                              CLASS ACTION COMPLAINT
                                                                                  Exhibit A, Page 18
,        Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 4 of 17

     1    all causes except those given by statute to other courts. The statutes here do not give

     2    jurisdiction to any other court. The monetary damages and restitution souglit by Plaintiffs

     3    exceed the miniinuin jurisdiction limits of the California Superior Court and will be established

     4    according to proof at trial. Venue is proper to each Defendant pursuant to Code of Civil

     5    Procedure section 395 because they conduct substantial and continuous business activities in

     6    Stanislaus County, California and are within the jurisdiction of this Court for service of process

     7    purposes. Defendants employ numerous Class Members in Modesto, California.

     8

     9

    10                                                PARTIES

    11            6.     Plaintiff is, and at all times mentioned in this complaint was, a resident of

    12 I I California.
    13            7.     Upon information and belief, Plaintiff alleges that Defendants were at all times
    14    mentioned herein licensed and qualified to do business in California. On infonnation and beli
    15    Plaintiff alleges that at all relevant times referenced herein Defendants did and continue
    16    transact business throughout California
    17            8.      The ti-ue naines and capacities of Defendants, wliether individual, corporate,
    18    associate, or otherwise, sued herein as DOES 1 through 50, inclusive, are currently unknown
    19    Plaintiff, who therefore sues Defendants by such fictitious names under Code of Civil ProcedL
    20    section 474. Plaintiff is informed and believes, and based thereon alleges that each of t
    21    Defendants designated herein as a DOE is legally responsible in some inanner for the unlawi
    22    acts referred to herein. Plaintiff will seek leave of cow-t to amend this Complaint to reflect t
    23    true names and capacities of the Defendants designated hereinafter as DOES when such identiti
    24    become known.
    25            9.     Plaintiff is informed and believes, and based thereon alleges, that Defendants
    26    acted in all respects pertinent to this action as the agent of the other Defendants, cai-ried out
    27    joint scheme, business plan or policy in all respects pertinent hereto, and the acts of eac
    28    Defendant are legally attributable to the other Defendants.
                                                         -3-

                                             CLASS ACTION COMPLAINT
                                                                                  Exhibit A, Page 19
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 5 of 17

 1                                                    IV.

 2                                      FACTUAL BACKGROUI\1D

 3           10. Defendant FLOWERS BAKING CO OF MODESTO, LLC ("Flowers"),

 4    is headquartered in Modesto, California and engaged in baking and distribution of bread

 5   I baked goods through California and United States..

 6           11. Defendant ABM GENERAL SERVICES, INC ("ABM"), provides employinent

 7    Staffing services to companies in the state of California including Defendant.

 8           12. Plaintiff was hired by Defendants on or about Septeniber 18, 2016 and worked

 9    until about May 22, 2019. As a Splitter, Plaintiff typically worked 5 days and over 40 hours ,

10    week, at the Modesto "Depot". "Depots" are where "Splitters" await the trucks from Flower:

11    Bakery, unload them, and then load the trucks for distribution. As Splitters, Plaintiff and Clas:

12    Members are required to perform their job duties at a fast pace and withui specific

13    constraints.

14           13.     During the relevant time frarne, Defendants failed to pay all lawful wages owed

15    including overtiine to Plaintiff and Class Meinbers by failing to pay for all hours worked. F
16    instance, Plaintiff and Class Members were required to clock-in at the start of their shift, for rne
17    breaks and at the end of their shift via their cellular phone. Due to the deinands of work shi
18    and threat of disciplinary action, Plaintiff and Class Members would clock-in and clock-out
19    the scheduled meal period but actually worked through their meal periods. Plaintiff and C;
20    Members informed Defendants that they were not able to take meal period breaks despi
21    clocking out for them. Defendants failed to accurately record such times, and failed
22    compensate Plaintiff and Class Members for time spent working "off the clock" and witho
23    compensation during their scheduled meal periods.
24           14.     During the liability period, due to the demands of work shifts, Plaintiff and Class
25    Members were required to work in excess of five (5) hours without being provided ~
26    uninterrupted thirty (30) minute meal period by the end of the fifth hour and were n
27    compensated one (1) hour of pay at their regular rate of compensation for each workday that
28    coinpliant meal period was not provided.
                                                      -4-

                                          CLASS ACTION COMPLAINT
                                                                               Exhibit A, Page 20
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 6 of 17

 1           15. During the liability period, due to the demands of work shifts, Plaintiff and Class
 2    Members were at times required to work in excess of ten (10) hours without being provided
 3    second uninterrupted thirty (30) minute meal. period by the end of the fifth hour and were nc
 4    compensated one (1) hour of pay at their regular rate of compensation for each workday that
 5    compliant meal period was not provided. At times, Plaintiff and Class Members worked 1
 6    hours in a shift witliout a second 30-minute break.
 7           16.    During the liability period, due to the workload requirements and tiine constraints
 8    resulting froin the demands of work shifts, Plaintiff and Class Meinbers were not permitted 1
 9 take a minimum ten (10) minute rest period for every four hours or major fraction theY
10    worked. Plaintiff and Class Members were seldom, if at all, provided a rest period. Plaintiff
11    Class Members were not coinpensated one (1) hour of pay at his regular rate of compensation
12 each workday that rest periods were not provided, in violation of California labor la
13    regulations, and IWC Wage Orders.
14           17.    On information and belief, Defendants willfully failed to pay Non-Exempt
15 Einployees all. earned wages in. a timely manner; nor have Defendants paid to Non-
16    Employees, upon or after termination of their einployment, all coinpensation due, including
17    not limited to all wages owed and coinpensation for having failed to properly provide rest per.
18    and meal periods.
19           18.    Defendants have also failed to maintain accurate itemized records reflecting total
20 hours worked and have failed to provide Non-Exempt Employees with accurate itemized
21    statements reflecting total hours worked and appropriate rates of pay for those hours worked.
22           19.     During the liability period, Plaintiff and Class Meinbers were required to use their
23    personal cell phones in the performance of their job duties. Specifically, Plaintiff and Clas:
24    Members were required to clock in and out for the start and end of their shifts and meal periods
25 They were also required to text dispatch to receive inforination regarding their work shifts
26    Plaintiff and Class Members were not reimbursed for the use of their personal phones of their jot
27 duties
28           20.    Upon information and belief, Plaintiff alleges that Defendants currently and

                                                     -5-

                                         CLASS ACT[ON COMPLAINT
                                                                             Exhibit A, Page 21
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 7 of 17

 1    during the relevant period employ over fifty (50) employees in California in non-exempt hourl3
 2    positions as Splitters and/or similar positions
 3            21. Non-Exempt Employees employed by Defendants all times pertinent hereto, have
 4 been non-exempt employees within the meaning of the California Labor Code, and the
 5    iinplementing rules and regulations of the IWC California Wage Orders.
 6
 7                                               V.
 8                                    CLASS ACTION ALLEGATIONS

 9            22. Plaintiff seeks to represent a Class comprised of and defined as: All persons who
10 are employed or have been employed by Defendants in the state of California as hourly no]
11 exempt employees to work for Flowers Bakery and who occupied position of "Splitter" an,
12    similar position within four (4) years prior to the date this lawsuit is filed ("liability period'") unti
13    resolution of this lawsuit (collectively referred to as the "Class" and/or Class Members").
14            23.    Plaintiff also seeks to represent Subclasses which are composed persons satisfying
15    the following definitions:
16                    a.       All Non-Exempt Employees employed by Defendants in California to
17    work for Flowers Bakery and who occupied positions of "Splitter" and similar positions within
18 the statutory liability period and were not accurately and fully paid all lawful wages owed to
19    them including minimuin wages for all hours worked;
20                    b.       All Non-Exempt Employees employed by Defendants in California to
21    work for Flowers Bakery and who occupied positions of "Splitter"* and similar positions witlun
22 the statutory liability period and have not been provided an thirty (30) minute uninterrupted
23    meal period wlien they worked over five hours in a work shift by the end of the fifth hour
24    and/or over 10 hours in a work shift by the end of the tenth hour and were not provided
25    compensation in lieu thereof.
26                    C.      All Non-Exempt Employees employed by Defendants in California to
27    work for Flowers Bakery and who occupied positions of "Splitter" and similar positions within
28    the statutory liability period and have not been provided a minimum ten (10) minute rest period

                                                        -6-

                                           CLASS ACTION COMPLAINT
                                                                                  Exhibit A, Page 22
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 8 of 17


 1 for eveiy four (4) hours or inajor fraction thereof worked per day aiid were not provided
 2    compensation in lieu thereof;
 3                      d.    All Non-Exempt Employees employed by Defendants in California to
 4    work for Flowers Bakery and who occupied positions of "Splitter" and similar positions within
 5    the statutory liability period and were not timely paid all wages due and owed to them upon the
 6    termination of their employment with Defendants; and
 7                      e.    All Non-Exempt Eniployees employed by Defendants in California to
 8    work for Flowers Bakery and who occupied positions of "Splitter" and similar positions within
 9    the statutory liability period and were not provided with accurate and complete itemized wage
10 statements.
11                      f.    All Non-Exeinpt Einployees employed by Defendants in California who
12    occupied positions of "Splitter" and similar positions within the statutory liability period and
13 were not indemnified for expenses incurred in direct consequence of the discharge of their
14 duty.
15           24.     Plaintiff reserves the right under Rule 3.765, California Rules of Court, to ainend
16 I or modify the class description with greater specificity or further division into subclasses or
17    limitation to particular issues.
18           25. This action has been brought and may properly be maintained as a class action
19    under the provisions of section 382 of the Code of Civil Procedure because there is a well-
20    defined community of interest in the litigation and the proposed Class is easily ascertainable.
21           A. Numerosity
22           26. The potential meinbers of the Class as defined are so numerous that joinder of all
23    the inembers of the Class is impracticable. While the precise number of Class Members has not
24 been determined at this time, Plaintiff is informed and believes that Defendants currently
25    einploy, and/or during the relevant time period employed, approximately over 50 Non-Exempt
26 Employees in California who are or have been affected by Defendants' unlawful practices as
27    alleged herein.
28

                                                      -7-

                                          CLASS ACTION COMPLAINT
                                                                             Exhibit A, Page 23
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 9 of 17

 1            B. CommonalitY
 2            27. There are questions of law and fact cominon to the Class predominating over
 3    any questions affecting only individual Class Members. These common questions of law and
 4    fact include, without limitation:
 5          i.            Whether Defendants, through their time clock rounding practices and policies
 6               violated Labor Code §§510, 1194 and applicable IWC Wage Orders by failing to pay all
 7               eained wages including overtime compensation to Non-Exempt Employees wlio
 8            worked in excess of eight (8) hours in a work day and/or more than forty (40) hours in a
 9            work week for time spent under Defendants' control and working "off the clock";
10         ii.            Whether Defendants violated Labor Codes sections 200, 1194, and 1197 and
11            applicable IWC Wage Orders for failing to pay minimum wages to Non-Exempt
12               Employees for time spent under Defendants' control and working "off the clock"
13               witliout pay;
14         iii.           Whether Defendatits violated sections 226.7, 512 of the Labor Code and
15               applicable IWC Wage Order by failing to provide statutorily compliant thirty (30)
16               ininute meal periods to Non-Exempt Employees on days in whic.h they worked in
17                excess of five (5) hours and failing to compensate said einployees one hour wages in
18                lieu of ineal periods;
19         iv.            Whether Defendants violated Labor Code section 226.7 and applicable IWC
20                Wage Orders by failing to authorize and permit minimum ten (10) minute rest periods
21               to Non-Exempt Employees for every four hours or major fraction thereof worked and
22                failing to compensate said employees one (1) hours wages in lieu of rest periods;
23          V.            Whether Defendants violated sections 201-203 of the Labor Code and
24               applicable IWC Wage Orders by failing to pay all earned wages and/or premium wages
25                due and owing at the tiine that any Non-Exempt Employees' employment with
26               Defendants terminated;
27
28

                                                         -8-

                                             CLASS ACTION COMPLAINT
                                                                                Exhibit A, Page 24
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 10 of 17

 1          vi.       Whether Defendants violated section 2802 of the Labor Code by not
 2            indemnifying Non-Exeinpt einployees for expenses incurred in being requir.ed .to use
 3            th.eir personal phones in the per.formance of their job duties; and
 4         vii.       Whether Defendants violated section 17200 et seq. of the Business and
 5            Professions Code through their violation of the above-referenced Labor Code and Civil
 6            Code sections and applicable IWC Wage Orders which. violation constitutes a violation
 7            of fiindamental public policy.
 8            C. Typicality
 9            27.     The claims of the named Plaintiff are typical of the claims of the Class. Plaintif
10     and all members of the Class sustained injuries and damages arising out of and caused b}
11     Defendants' common course of conduct in violation of Califoi-iiia laws, regulations, and
12     as alleged herein.
13            D. Acleguacy of Renresentation
14            28.     Plaintiff will fairly aiid adequately represent and protect the interests of th
15     members of the Class. Counsel who represents Plaintiff is competent and experienced i
16     litigating large employment class actions.
17           E. Suneriority of Class Action
18           29.       A class action is superior to other available means for the fair and efficier

19     adjudication of this controversy. Individual joinder of all Class Members is not practicable, an
20     questions of law and fact common to the Class predominate over any questions affecting onl
21     individual members of the Class. Each member of the Class has been damaged and is entitled t
22     recovery by reason of Defendants' unlawful policy and/or practice herein complained o£
23            30.     Class action treatment will allow those similarly situated persons to litigate
24     claims in the manner that is most efficient and economical for the parties and the judicial sy
25     Plaintiff is unaware of any difficulties that are likely to be encountered in the manageinent of thi
26     action that would preclude its maintenance as a class action.
27

28

                                                       -9-

                                           CLASS ACT.ION COMPLAINT
                                                                               Exhibit A, Page 25
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 11 of 17

 1                                                  vI.
 2                                           CAUSES OF ACTIOlir

 3                                          First Cause of Action
                                      Failure to Pay Lawful Wages Owed
 4                                (Lab. Code §§ 510, 1194, IWC Wage Orders)
                                           (Against All Defendants)
 5
 6            31.     Plaintiff repeats and incorporates herein by reference every allegation set foi

 7     above, as though fully set forth herein.

 8            32.     During the liability period, Defendants implemented a tiinekeeping practice tl

 9     drove Non-Exempt Employees to clock-in and clock-out in a manner that resulted in loss of tii

10     worked. As a result, Non-Exempt Employees were consistently underpaid and were required

11     work off the clock and without pay.

12            33.     Defendants' policies, practices and work shift requirements resulted in N

13     Exempt Employees working "off the clock" and not receiving compensation for all earned wa;

14     including overtime in violation of California state wage and hour laws.

15            34.     During the liability period, Defendants' policies and/or practices resulted in N,

16     Exempt Employees working off the clock and in excess of eight (8) hours in a workday and

17     forry (40) hours in a workweek without receiving the proper coinpensation at the rate of time c

18     one-half (1 1/2) of such employee's regular rate of pay.

19            35.     During the liability period, Defendants' policies and/or practices resulted i

20     Plaintiff and Non-Exempt Employees not receiving minimum wages for time spent working o

21     the clock while subject to the control of Defendant all without pay.

22            36.     As a result of the unlawful acts of Defendants. Plaintiff and the Class lie seeks

23     represent have been deprived of compensation for all earned wages in amounts to be determir,
24 at trial, and are entitled to recovery of such amounts, plus interest and penalties there(

25     attorneys' fees, and costs, pursuant to Labor Code section 1194.

26             37.    WHEREFORE, Plaintiff, and the Class he seeks to represent, request relief

27     described herein and below.

28

                                                      -lo-

                                           CLASS ACT.ION COMPLAINT
                                                                              Exhibit A, Page 26
      Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 12 of 17

 1                                           Second Cause of Action
 2                                    Failure to Provide Lawful Meal Periods
                                         Or Compensation in Lieu Thereof
 3                                 (Lab. Code §§226.7, 512, IWC Wage Orders)
                                             (Against All Defendants)
 4
               38.      Plaintiff repeats and incorporates herein by reference every allegation set forth
 5
        above, as though fully set forth herein.
 6
               39.       By their failure to provide thirty (30) minute unintei-rupted meal periods by
 7
        end of the fifth hour for days which Non-Exempt Employees worked in excess of five (5) hc
 8
        and failing to provide compensation for such statutorily non-compliaiit meal periods, Defend,
 9
        violated the provisions of Labor Code §512 and applicable IWC Wage Orders.
10
                  40.    By their failure to provide a second thirty (30) minute uninterrupted meal peri
11
     by the end of the fifth hour for days wliich Non-Exempt Employees worked ten (10) hours a
12
13 failing to provide compensation for such statutorily non-coinpliant meal periods, Defendai
        violated the provisions of Labor Code §512 and applicable IWC Wage Orders
14
               41.      As a result of the unlawful acts of Defendants, Plaintiff and the Class he seeks
15
        represent have been deprived of premium wages in amounts to be determined at trial, and
16
        entitled to recovery of such amounts, plus interest aiid penalties thereon under Labor C
17
        §226.7.
18
               42.      WHEREFORE, Plaintiff, and the Class he seeks to represent, request relief as
19
        described herein and below.
20
21                                            Third Cause of Action
22                                        Failure to Provide Rest Periods
                                         Or Compensation in Lieu Thereof
23                                    (Lab. Code § §226.7, IWC Wage Orders)
                                             (Against All Defendants)
24
               43. Plaintiff repeats and incorporates herein by reference every allegation set forth
25
        above, as though fully set forth herein.
26
               44.      By their failure to authorize and permit a minimum ten (10) minute rest period for
)27
28

                                                        -11-

                                            CLASS ACTION COMPLAINT
                                                                                 Exhibit A, Page 27
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 13 of 17


1      every four (4) hours or major fraction thereof worked per day by Non-Exempt Einployees, an
2      failing to provide compensation for such non-provided rest periods, as alleged above, Defendan
3      willfully violated the provisions of Labor Code section 226.7 and IWC applicable Wage Orders.
4              45.     As a result of the unlawful acts of Defendants, Plaintiff and the Class he seeks to
 5     represent have been deprived of premiuni wages in amounts to be determined at trial, and
 6     entitled to recovery of such amounts, plus interest and penalties thereon under Labor C
 7     §226.7.
 8               46.   WHEREFORE, Plaintiff, and the Class he seeks to represent, request relief
 9 I described herein and below.
10
11                                           Fourth Cause of Action
                                Failure to Timely Pay Wages Due At Termination
12                              Lab. Code §§ 201-203, 227.3, IWC Wage Orders)
                                             (Against All Defendants)
13
14               47.   Plaintiff incorporates by reference and realleges every allegation contained above,
15     as though fully set foi-th herein.
16               48.   Sections 201 and 202 of the California Labor Code require Defendants to pay
17     employees all wages due within 72 hours of termination of employment. Section 203 of t
18     Labor Code provides that if an employer willfully fails to timely pay such wages the emplo3
19     must, as a penalty, continue to pay the subject employees' wages until the back wages are paid
20     full or an action is commenced. The penalty cannot exceed 30 days of wages.
21               49.   Plaintiff and class members are entitled to coinpensation for all forms of
22     earned, including compensation for non-provided rest and meal periods, but to date have
23     received such compensation therefore entitling them Labor Code section 203 penalties.
24               50.   More than 30 days have passed since Plaintiff and Class Members have
25     Defendants' employ, and on information and belief, have not received payment pursuant to L
26     Code §203. As a consequence of Defendants' willful conduct in not paying all earned wa
27     certain Class Members are entitled to 30 days' wages as a penalty under Labor Code section
28     for failure to pay legal wages.

                                                        -12-

                                            CLASS ACT[ON COMPLAINT
                                                                                Exhibit A, Page 28
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 14 of 17


1             51.       WIIEREFORE, Plaintiff, and the Class he seeks to represent, request relief
2      described herein and below.
3
 4                                        Fifth Cause of Action
                     Knowing and Intentional Failure to Comply With Itemized Employee
 5                                      Wage Statement Provisions
                                   (Lab. Code § 226, IWC Wage Orders)
 6                                       (Against All Defendants)
 7
 8            52.     Plaintiff repeats and incorporates herein by reference every allegation set forth

 9     above, as though fully set forth herein.

10            53.     Section 226(a) of the California Labor Code requires Defendants to itemize in

11     wage statements all deductions from payment of wages and to accurately report total h

12     worked by Plaintiff and the inembers of the proposed class. IWC Wage Orders rec

13     Defendants to maintain tiine records showing, among others, when the einployee begins and enc

14     each work period, meal periods, split shift intervals and total daily hours worked in an itemize

15     wage statement, aiid must show all deductions aiid reimbursements fr.om payinent of wages, an
       accurately report total hours worked by Plaintiff and the members of the proposed class. O
16
       information and belief, Defendants have failed to record all or some of the items delineated i
17
       Industrial Wage Orders and Labor Code §226.
18
               54.    Defendants violated Section 226(a)(2) by failing to provide Plaintiff and cla:
19
       members with statements of wages that accurately showed the total hours worked by Plaintiff a
20
       the other class meinbers. Defendants violated Section 226(a)(5) by failing to provide Plaint
21
       and the class members with statements of wages that accurately showed the net wages earned :
22
       regular hours worked, overtiine hours worked. Defendants violated Section 226(a)(9) by faili
23
       to provide Plaintiff and the other class meinbers with statements of wages that accurately
24
       the applicable hourly rates in effect during the pay period and the corresponding number of
25
       worked at each hourly rate.
26
27

28

                                                      -13-

                                           CLASS ACTION COMPLAINT
                                                                              Exhibit A, Page 29
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 15 of 17

 1             55. Plaintiff and Class Members have been injured by Defendants' actions by rendej
 2     them unaware of the full compensation to which they were entitled under applicable provisi
 3     of the California Labor Code and applicable IWC Wage Orders.
 4             56. Pursuant Labor Code §226, Plaintiff and Class Members are entitled up to a
 5     maximum of $4,000.00 each for record-keeping violations.
 6             57.     WHEREFORE, Plaintiff, and the Class he seeks to represent, request relief as
 7     described herein and below.
 8
 9                                            Sixth Cause of Action
                                Failure to Indemnify Employees for Expenditures
10                                              (Lab. Code § 2802)
                                             (Against All Defendants)
11
               58.     Plaintiff repeats and incorporates herein by reference each and every allegation
12
       set forth above, as though fully set forth herein.
13
               59.    As set forth above, Section 2802 of the California Labor Code requires
14
       Defendants to indemnify employees for. all necessaiy expenditures incurred in .direct conseque
15
       of the discharge of his duties.
16
              60.      Defendants violated Section 2802 by, ainong otlier things, failing to indemnify
17
       Plaintiff and Class Members for expenditures incurred for using personal cellular phone in th,
18
       performance of job duties.
19
              61.     As a result of the unlawfiil acts of Defendants, Plaintiff and the Class he seeks to
20
       represent have incurred expenditures in ainounts to be determined at trial.
21
              62. WHEREFORE, Plaintiff, and the Class he seeks to represent, request relief as
22
       described herein and below.
23
24                                                Seventh Cause of Action
25                                          Violation of,Unfair Competition Law
                                            (Bus. & Prof. Code, §§ 17200-17208)
26                                                (Against All Defendants)
27
              63.     Business & Professions Code Section 17200 provides:
28

                                                        -14-

                                            CLASS ACTION COMPLAINT
                                                                               Exhibit A, Page 30
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 16 of 17

 1                  As used in this chapter, unfair competition shall mean and include any unlawficl
                    unfuir or fraudulent business act or practice and unfair, deceptive, untrue oi
 2                  misleading advertising and any act prohibited by Chapter 1(coinmencing witl
                    Section 17500) of Part 3 of Division 7 of the Business and Professions Code.;
 3
                    (Einphasis added.)
 4
              64. Defendants' violations of the Labor Code and Wage Order provisions set forth abov
 5
       constitute unlawful and/or unfair business acts or practices.
 6
              65.     The actions of Defendants, as alleged within this Coinplaint, constitute false,
 7
       fraudulent, unlawful, unfair, and deceptive business practices, within the meaning of Busines
 8
       and Professions Code section 17200, et seq.
 9
              66.     Plaintiff and Class Members have been personally aggrieved by Defendants'
10
       unlawful and unfair business acts and practices alleged herein.
11
              67. As a direct and proximate result of the unfair business practices of Defendants, and
12
       each of them, Plaintiff, individually and on behalf of all employees similarly situated, is entitle
13
       to restitution of all wages which have been unlawfully withheld fi•om Plaintiff and members c
14
       the Plaintiff Class as a result of the business acts and practices described herein.
15
              68.      WHEREFORE, Plaintiff and the Class he seeks to represent request relief a
16
       described herein and below.
17.
18
19
                                                    PRAYEIZ
20
              WHEREFORE, Plaintiff prays for judgment as follows:
21
              1. That the Court determine that this action may be maintained as a class action;
22
              2. For coinpensatory damages in an amount according to proof witli interest thereon;
23
              3. For economic and/or special damages in an amount according to proof with interest
24
                    thereon;
25
              4. For premium wages pursuant to Labor Code §§226.7 and 512;
26
              5. For premium pay and penalties pursuant to Labor Code §§203, 226;
27
28

                                                       -15-

                                           CLASS ACTION COMPLAINT
                                                                                Exhibit A, Page 31
     Case 1:20-cv-00771-DAD-EPG Document 1-1 Filed 06/02/20 Page 17 of 17

 1           6. For attorneys' fees, interests and costs of suit under Labor Code §§226, 1194 and
 2              2802;and
 3           7. For such other and further relief as the Court deeins just and proper.
 4

 5                                    DEMAND FOR JURY TRIAL
 6           Plaintiff hereby demands trial of his claims by jury to the extent authorized by law.
 7

 8     Dated: Apri127, 2020                 JAMES HAWKINS, APLC

 9

10                                             ~         ~~~
                                             James R. lIawkins, Esq.
11                                           Isandra Y. Fernandez, Esq.
                                             Attorneys for Plau7tiff
12
                                             NICHOLAS SHEPARD
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -16-

                                         CLASS ACTION COMPLAINT-
                                                                             Exhibit A, Page 32
